Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a divisional of 15/843,023, now issued as US Patent No. 10,612,014, which is a continuation of 14/418,900, now abandoned, which is a 371 of PCT/EP2013/066255.
	The response filed on October 19, 2021 has been entered.
	Claims 18 and 27-34 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of Trichoderma spp. as the host cell in the reply filed on October 19, 2021 is acknowledged.
Claims 28 and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2021.

Claim for Foreign Priority
10/418,900, filed on January 30, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.    

Specification 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, page 6, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.    Applicant's cooperation is requested in reviewing the specification for embedded hyperlink and/or other form of browser-executable code that may be present in the specification and making the appropriate corrections.	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant host cell or Trichoderma spp. comprising a polynucleotide having at least 85% sequence identity to SEQ ID NO:3 and encoding a polypeptide having xylanase activity, does not reasonably provide enablement for a recombinant host cell or Trichoderma spp. comprising a polynucleotide having at least 85% sequence identity to SEQ ID NO:3 and encoding a polypeptide having any activity or no activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The claims have been Trichoderma spp. comprising any polynucleotide having 85% sequence identity to SEQ ID NO:3 and encoding polypeptides having any activity or no activity.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides encoding polypeptides having unknown activity or no activity n.  In the instant case, the specification is limited to a recombinant host cell or Trichoderma spp. comprising a polynucleotide having at least 85% sequence identity to SEQ ID NO:3 and encoding a polypeptide having xylanase activity.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of a rational and predictable scheme for making any polynucleotide having 85% sequencer identity and encoding a polypeptide having any activity or no activity, the specification provides insufficient guidance as to which of the 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the encoded polypeptide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any polypeptides encoded by a polynucleotide having 85% sequence identity having any activity or no activity.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:3 that can be modified and which ones are conserved such that one of skill in the art can 
In addition, one of skill in the art cannot envision the activity of the encoded polypeptides from the structure of SEQ ID NO:3.  Further, the function of a polypeptide cannot be predicted from its structure and the specification does not teach how to use polypeptides having any activity or no activity. The quantity of experimentation in this area is extremely large since there is significant variability in the activity of the encoded polypeptides in the claims.  It would require significant study to identify the actual 
The art is extremely unpredictable with regard to protein function in the absence of realizable information regarding its activity.  Even very similar proteins may have every different functions.  In the current case, where no specific information is known regarding the function, it is entirely unpredictable what function and activity will be found for the protein.  
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a recombinant host cell or Trichoderma spp. comprising a polynucleotide having at least 85% sequence identity to SEQ ID NO:3 and encoding a polypeptide having xylanase activity.   However, the speciation fails to provide any information as to (1) specific substrates associated with polypeptides encoded by a polynucleotide having 85% sequence identity to SEQ ID NO:3, or (2) structural elements required in a polypeptide having any activity or no activity.  No correlation between structure and function of having any activity has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO:3  that can be modified and which ones are to be conserved to create a polypeptide having any activity or no activity.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 18, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Roldan (Two xylanase genes of the vascular wilt pathogen Fusarium oxysporum are differentially expressed during infection of tomato plants.  Mol. Gen. Genet. 261:530-536(1999) – form PTO-892) and Saloheimo (US 6,768,001 – form PTO-892).
	Regarding claim 1, Ruiz-Roldan discloses a Fusarium oxysporum f. sp. lycopersici polynucleotide (xyl2) encoding a polypeptide having 85% sequence identity to SEQ ID NO:3 of the instant application and having xylanase activity (abstract and Figure 1A and see the sequence alignment below).
Ruiz-Roldan does not disclose a recombinant Trichoderma spp. host cell comprising xyl2.
However, expression of xylanases in Trichoderma spp. host cell was known in the art.   Saloheimo discloses a recombinant Trichoderma spp. host cell expressing a polynucleotide encoding a xylanase (abstract, Column 7, lines 24-38, Column 11, lines 23-39, and claims 1 and 16).
Therefore, combining the teachings of Ruiz-Roldan Saloheimo, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to express the polynucleotide of Ruiz-Roldan in aTrichoderma spp. host cell.  One of ordinary skill in the art would have been motivated to do so in order to express and isolate the encoded xylanase in large quantities and characterize the Trichoderma spp. host cell comprising the polynucleotide of Ruiz-Roldan because expression and isolation of a heterologous polynucleotide in Trichoderma spp. host cells was known in the art, as disclosed by Saloheimo.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (expression and isolation of a heterologous polynucleotide/polynucleotide encoding xylanase) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the polynucleotide encoding a xylanase of Ruiz-Roldan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   See MPEP 2143.
Therefore, the above references render claims 18, 27, and 29 prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,612,014 (reference . Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  Claim 1 of the reference patent recites a polypeptide having xylanase activity and comprising the amino acid sequence of SEQ ID NO:3, which has common subject matter with the encoded polypeptide of claims 18, 27, and 29 of the instant application. The amino acid sequence of SEQ ID NO:3 of the instant application is identical to the amino acid sequence of SEQ ID NO:3 of the reference patent.
However, the claim of the reference patent does not recite a recombinant Trichoderma spp. host cell comprising a polynucleotide encoding the xylanse. 
Regarding claims 18, 27, and 29 of the instant application, Saloheimo discloses a recombinant Trichoderma spp. host cell expressing a polynucleotide encoding a xylanase (abstract, Column 7, lines 24-38, Column 11, lines 23-39, and claims 1 and 16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claim 1 of the reference patent by expressing a polynucleotide encoding the xylanase of the reference patent in a Trichoderma spp. host cell.  One of ordinary skill in the art would have been motivated to do so in order to express and isolate the encoded xylanase in large quantities and characterize the xylanase. One of ordinary skill in the art would have had a reasonable expectation of success in making a recombinant Trichoderma spp. host cell comprising the polynucleotide encoding the xylanase of the reference patent because expression and isolation of a heterologous polynucleotide in Trichoderma spp. host cells was 
Therefore, the conflicting claims are not patentably distinct from each other.  

	 
Claims 18, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,253,304 (reference patent) in view of Saloheimo (US 6,768,001 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  Claim 1 of the reference patent recites a polypeptide having xylanase activity and comprising the amino acid sequence of SEQ ID NO:2, which has common subject matter with the encoded polypeptide of claims 18, 27, and 29 of the instant application. The amino acid sequence of SEQ ID NO:3 of the instant application is identical to the amino acid sequence of SEQ ID NO:2 of the reference patent.
Trichoderma spp. host cell comprising a polynucleotide encoding the xylanase. 
Regarding claims 18, 27, and 29 of the instant application, Saloheimo discloses a recombinant Trichoderma spp. host cell expressing a polynucleotide encoding a xylanase (abstract, Column 7, lines 24-38, Column 11, lines 23-39, and claims 1 and 16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claim 1 of the reference patent by expressing a polynucleotide encoding the xylanase of the reference patent in a Trichoderma spp. host cell.  One of ordinary skill in the art would have been motivated to do so in order to express and isolate the encoded xylanase in large quantities and characterize the xylanase. One of ordinary skill in the art would have had a reasonable expectation of success in making a recombinant Trichoderma spp. host cell comprising the polynucleotide encoding the xylanase of the reference patent because expression and isolation of a heterologous polynucleotide in Trichoderma spp. host cells was known in the art, as disclosed by Saloheimo.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (expression and isolation of a heterologous polynucleotide/polynucleotide encoding xylanase) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the polynucleotide encoding a xylanase of Ruiz-Roldan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 18 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 10 of U.S. Patent No. 10,165,787 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows:  Claim 8 of the reference patent recites a recombinant host cell comprising a polynucleotide encoding a polypeptide having xylanase activity and having at least 90% sequence identity to SEQ ID NO:1, which anticipates the recombinant host cell of claim 18 of the instant application. The amino acid sequence of SEQ ID NO:3 of the instant application is identical to the amino acid sequence of SEQ ID NO:1 of the reference patent.  Claim 10 of the reference patent recites a fungal cell comprising polynucleotide encoding a polypeptide having xylanase activity and having at least 90% sequence identity to SEQ ID NO:1, which anticipates the recombinant fungal host cell of claim 27 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  


Claims 18, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 10 of U.S. Patent No. 10,165,787 (reference patent) in view of Saloheimo (US 6,768,001 – form PTO-892). they are claiming common subject matter, as follows:  Claim 8 of the reference patent recites a recombinant host cell comprising a polynucleotide encoding a polypeptide having xylanase activity and having at least 90% sequence identity to SEQ ID NO:1, which anticipates the recombinant host cell of claim 18of the instant application. The amino acid sequence of SEQ ID NO:3 of the instant application is identical to the amino acid sequence of SEQ ID NO:1 of the reference patent.  Claim 10 of the reference patent recites a fungal cell comprising polynucleotide encoding a polypeptide having xylanase activity and having at least 90% sequence identity to SEQ ID NO:1, which anticipates the recombinant fungal cell of claim 27 of the instant application.
However, the claims of the reference patent does not recite a recombinant Trichoderma spp. host cell comprising a polynucleotide encoding the xylanase. 
Regarding claim 29 of the instant application, Saloheimo discloses a recombinant Trichoderma spp. host cell expressing a polynucleotide encoding a xylanase (abstract, Column 7, lines 24-38, Column 11, lines 23-39, and claims 1 and 16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 8 or 10 of the reference patent by expressing a polynucleotide encoding the xylanase of the reference patent in a Trichoderma spp. host cell.  One of ordinary skill in the art would have been motivated to do so in order to express and isolate the encoded xylanase in large quantities and characterize the xylanase. One of ordinary skill in the art would have had a reasonable expectation of success in making a recombinant Trichoderma spp. host Trichoderma spp. host cells was known in the art, as disclosed by Saloheimo.  The rationale to support a conclusion that the claims would have been obvious is that a particular known technique (expression and isolation of a heterologous polynucleotide/polynucleotide encoding xylanase) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (the polynucleotide encoding a xylanase of Ruiz-Roldan) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.   See MPEP 2143.
Therefore, the conflicting claims are not patentably distinct from each other.  

Conclusion
Claims 18 and 27-34 are pending.
Claims 28 and 30-34 are withdrawn. 
Claims 18, 27, and 29 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /YONG D PAK/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       

Sequence alignment between the xylanase of SEQ ID NO:3 of the instant application (“Qy”) and xylanase of Ruiz-Roldan (“Db”).

O59938_FUSOX
ID   O59938_FUSOX            Unreviewed;       328 AA.
AC   O59938;
DT   01-AUG-1998, integrated into UniProtKB/TrEMBL.
DT   01-AUG-1998, sequence version 1.
DT   12-AUG-2020, entry version 79.
DE   RecName: Full=Beta-xylanase {ECO:0000256|RuleBase:RU361174};
DE            EC=3.2.1.8 {ECO:0000256|RuleBase:RU361174};
GN   Name=XYL2 {ECO:0000313|EMBL:AAC06240.1};
OS   Fusarium oxysporum f. sp. lycopersici.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Sordariomycetes;
OC   Hypocreomycetidae; Hypocreales; Nectriaceae; Fusarium;
OC   Fusarium oxysporum species complex.
OX   NCBI_TaxID=59765 {ECO:0000313|EMBL:AAC06240.1};
RN   [1] {ECO:0000313|EMBL:AAC06240.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=42-87 {ECO:0000313|EMBL:AAC06240.1};
RX   PubMed=10323234; DOI=10.1007/s004380050997;
RA   Ruiz-Roldan M.C., Di Pietro A., Huertas-Gonzalez M.D., Roncero M.I.;
RT   "Two xylanase genes of the vascular wilt pathogen Fusarium oxysporum are
RT   differentially expressed during infection of tomato plants.";
RL   Mol. Gen. Genet. 261:530-536(1999).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Endohydrolysis of (1->4)-beta-D-xylosidic linkages in xylans.;
CC         EC=3.2.1.8; Evidence={ECO:0000256|RuleBase:RU361174};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 10 (cellulase F) family.
CC       {ECO:0000256|ARBA:ARBA00007495, ECO:0000256|RuleBase:RU361174}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF052583; AAC06240.1; -; Genomic_DNA.
DR   SMR; O59938; -.
DR   CAZy; GH10; Glycoside Hydrolase Family 10.
DR   BRENDA; 3.2.1.8; 2351.
DR   GO; GO:0031176; F:endo-1,4-beta-xylanase activity; IEA:UniProtKB-EC.
DR   GO; GO:0045493; P:xylan catabolic process; IEA:UniProtKB-KW.
DR   InterPro; IPR001000; GH10.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00331; Glyco_hydro_10; 1.
DR   PRINTS; PR00134; GLHYDRLASE10.
DR   SMART; SM00633; Glyco_10; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS51760; GH10_2; 1.
PE   3: Inferred from homology;
KW   Carbohydrate metabolism {ECO:0000256|RuleBase:RU361174};
KW   Glycosidase {ECO:0000256|RuleBase:RU361174};
KW   Hydrolase {ECO:0000256|RuleBase:RU361174};
KW   Polysaccharide degradation {ECO:0000256|RuleBase:RU361174};
KW   Signal {ECO:0000256|SAM:SignalP};
KW   Xylan degradation {ECO:0000313|EMBL:AAC06240.1}.
FT   SIGNAL          1..15
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           16..328
FT                   /note="Beta-xylanase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5012022883"
FT   DOMAIN          43..326
FT                   /note="GH10"

SQ   SEQUENCE   328 AA;  35781 MW;  42BC025FABD56630 CRC64;

  Query Match             98.1%;  Score 1580;  DB 19;  Length 328;
  Best Local Similarity   98.0%;  
  Matches  299;  Conservative    3;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 QAADSINKLIKNKGKLYYGTITDPNLLGVAKDTAIIKADFGAVTPENSGKWDATEPSQGK 60
              ||:||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db         24 QASDSINKLIKNKGKLYYGTITDPNLLGVAKDTAIIKADFGAVTPENSMKWDATEPSQGK 83

Qy         61 FNFGSFDQVVNFAQQNGLKVRGHTLVWHSQLPQWVKNINDKATLTKVIENHVTQVVGRYK 120
              ||||||||||||||||||||||||:|||||||||||||||||||||||||||| ||||||
Db         84 FNFGSFDQVVNFAQQNGLKVRGHTVVWHSQLPQWVKNINDKATLTKVIENHVTNVVGRYK 143

Qy        121 GKIYAWDVVNEIFEWDGTLRKDSHFNNVFGNDDYVGIAFRAARKADPNAKLYINDYSLDS 180
              |||||||||||||:||||||||||||||||||||||||||||||||||||||||||||||
Db        144 GKIYAWDVVNEIFDWDGTLRKDSHFNNVFGNDDYVGIAFRAARKADPNAKLYINDYSLDS 203

Qy        181 GSASKVTKGMVPSVKKWLSQGVPVDGIGSQTHLDPGAAGQIQGALTALANSGVKEVAITE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 GSASKVTKGMVPSVKKWLSQGVPVDGIGSQTHLDPGAAGQIQGALTALANSGVKEVAITE 263

Qy        241 LDIRTAPANDYATVTKACLNVPKCIGITVWGVSDKNSWRKEHDSLLFDANYNPKPAYTAV 300
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        264 LDIRTAPANDYATVTKACLNVPKCIGITVWGVSDKNSWRKEHDSLLFDANYNPKAAYTAV 323

Qy        301 VNALR 305
              |||||
Db        324 VNALR 328